Citation Nr: 1236124	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-15 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for gastrointestinal disability, diagnosed as esophagitis with complaints of nausea, vomiting, and diarrhea.

4.  Entitlement to service connection for a low back disability with left leg pain.  


REPRESENTATION

Appellant represented by:	Lauren Murphy, Agent




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from October 1980 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  That rating decision denied service connection for:  PTSD, left ear hearing loss, mild esophagitis, and low back pain.  

Besides the rating decision on appeal, a subsequent unappealed rating decision dated September 2010 denied a claim for service connection for depression.  Claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The evidence of record reveals post-service diagnoses of various psychiatric disabilities.  Since the Veteran perfected an appeal for service connection for PTSD, the Board has recharacterized the issue on appeal more generally to include all psychiatric disabilities including PTSD.  

In May 2009, the Veteran's representative submitted a claim for service connection for left ear hearing loss, which was denied in the July 2009 rating decision.  Subsequently, a claim for right ear hearing loss was denied in an unappealed January 2010 rating decision.  There is some medical evidence of record generally relating a currently reported hearing loss to aircraft noise exposure during active service.  The Board has recharacterized the issue on appeal to be service connection for bilateral hearing loss to more accurately reflect the Veteran's contentions based on the evidence of record.  

This appeal contains a hybrid record; part is in a physical claims folder and in part is in the Virtual VA paperless claims processing system.  This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appeal case should take into consideration the evidence in the electronic record.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for a psychiatric disability.  Initially he claimed service connection for PTSD.  The evidence reveals that he served in the Air Force from October 1980 to March 1985.  He served as an aircraft maintenance specialist; he did not serve in combat.  

Service connection for post traumatic stress disorder requires: (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in-service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  If the claimant did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

The Veteran was requested to provide information related to his alleged in-service stressors.  The information he has provided has been extremely inconsistent.  Initially, in October 2008, he merely stated that his stressors were "legs of people coming off - aircraft coming through house - extreme stress of military duties and locations of service in" the Philippines.  

In February 2009 he asserted different stressors.  He claimed he was "bullied in service!  Threats made to make me eat foods that hurt me to this day."  The second sentence appears related to his treatment for gastrointestinal symptoms during service.  

In March 2009, he made an additional assertion that he had "sexual advances made toward" him during service.  In May 2009, he further clarified that the sexual advances were by a person who came into his room and touched his "private" parts.  

In October 2009, the Veteran related another version of his claimed in-service stressors.  This time he asserted he was touched by a sergeant who put his hand down the Veteran's pants and fondled him in an office setting, not his barracks room as previously stated.  

In his April 2010 substantive appeal, the Veteran asserted he was "raped" during active service.  In a May 2010 statement he again asserted that he was raped in service and that he had gonorrhea.  In November 2010, the Veteran's wife submitted a statement which asserted that the Veteran was "sexually forced on and caught a disease" during service.  Along with this statement is a copy of medical reference information related to gonorrhea with the risk factors of drug addiction and men who have sexual contact with other men being highlighted.  Taken as a whole, these statements assert that the Veteran experienced a military sexual trauma stressor during service; specifically that he was raped during service and that this is supported by the fact that he was treated for gonorrhea during service.  Service treatment records reveal that the Veteran was treated for gonorrhea during service.  

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  

The Veteran was given appropriate notice, but has not provided any information or evidence from an outside source related to his claimed in-service personal assault.  Service personnel records are of record and contain his performance evaluations, which do not show any deterioration in work performance.  The Veteran was separated from service because of marijuana use; the record reveals that his drug use was identified by a routine unit urinalysis sweep, and there is no evidence of any other identified substance abuse problem during service.  

VA medical records reveal treatment for psychiatric symptoms including depression, anxiety, and chronic substance dependence.  Records do reveal that he has reported military sexual trauma to some treating mental health professionals and some differential diagnoses of PTSD are indicated in the record.  None of these diagnoses appear to consider the radically inconsistent stressors that the Veteran alleges as indicated above.  Accordingly, a psychiatric Compensation and Pension examination is warranted.  

The Veteran claims service connection for hearing loss.  He claims acoustic trauma from aircraft noise exposure during service has caused a current hearing loss disability.  He served in the Air Force as an aircraft maintenance specialist; his assertions of aircraft noise exposure during service are credible and supported by the evidence of record.  

In May 2009, a VA audiology Compensation and Pension examination of the Veteran was conducted.  Audiology test results could not be obtained.  The examiner indicated that the test results were not considered valid or to  be a true representation of the Veteran's hearing acuity as he "either could not or would not respond consistently to test stimuli."  

In October 2009, a private audiology examination of the Veteran was conducted and revealed exceptionally severe sensorineural hearing loss in both ears.  However, evaluation by an otolaryngologist indicated that that the physician was "not sure the current test is reliable . . ."  

To the extent that there is some medical evidence of record indicating a current hearing loss disability, it indicates a very severe hearing loss, which interferes with the Veteran's ability to understand verbal communication.  However, audiology test results by both VA and private providers are identified as being unreliable and invalid.  Moreover, other medical evidence of record, especially mental health treatment records, which show treatment which relies upon verbal communication, does not indicate the presence of the severe hearing loss that is unreliably identified on examinations for disability compensation purposes.  Accordingly, additional examination appears warranted.  

The Veteran claims service connection for a gastrointestinal disability, diagnosed as esophagitis with complaints of nausea, vomiting, and diarrhea.  Service treatment records reveal treatment for similar symptoms during service.  The March 2009 VA Compensation and Pension examination did not indicate a link between the current symptoms and those during service.  The Veteran reports a continuity of symptomatology and VA treatment records indicate varying diagnoses including esophagitis, gastroesophageal reflux diseases (GERD), and peptic ulcer disease (PUD).  Additional examination is warranted.  

Finally, the Veteran claims service connection for a low back disability.  He alleges a fall during service and that this is the cause of a low back disability.  A June 1983 service treatment records reveals that the Veteran had complaints of back pain after being hit by a motorcycle while walking off base.  A Compensation and Pension examination is also necessary with respect to this claimed disability.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be accorded a psychiatric examination.  The examination should be conducted with consideration of the criteria for PTSD.  The report of examination should include a detailed account of all manifestations of all psychiatric disorders found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The examiner should elicit from the Veteran a detailed report of the claimed in-service stressors.  

The examiner should review the reported stressor history indicated in the narrative above which shows inconsistent and escalating reports of in-service stressors ranging from: it being dangerous to be an aircraft mechanic, to being bullied and forced to eat food he didn't like, to being fondled, to being raped.  

The examiner is informed that performance evaluations during service do not indicate any deterioration in work performance and the substance abuse resulting in separation from service involved a positive test on a random unit urinalysis screening without evidence of impact on performance during service.  

After full examination, and review of the record the examiner must indicate:

* the Veteran's current psychiatric diagnosis.

* whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disability was incurred, or became manifest during the appellant's service.  

* if a diagnosis of PTSD is appropriate, the examiner should specify the credible "stressors" that caused the disorder and the evidence upon which they relied to establish the existence of the stressor(s).

* the examiner should indicate if there is any evidence of a difficulty in hearing or understanding verbal communication evidenced during the examination.  

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  In this respect, any relevant medical records contained in the Virtual VA eFolder must be made available to the examiner.

2.  The Veteran should be accorded an audiology examination.  The report of examination should include a detailed account of all manifestations of hearing loss found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The examiner is informed that the Veteran was exposed to aircraft noise during service as an aircraft mechanic.  

After full examination, and review of the record the examiner must indicate:

* whether the Veteran has a current hearing loss disability.

* whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss disability was incurred, or became manifest during the appellant's service, or is related to aircraft noise exposure during service.  

* whether the current level of hearing loss evidenced by audiology testing is consistent and reliable.
* 
if severe hearing loss is indicated, are such findings consistent with the other medical evidence of record including extensive mental health treatment records showing no difficulty with hearing or communication.

A rationale for all opinions must be provided.  

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  In this respect, any relevant medical records contained in the Virtual VA eFolder must be made available to the examiner.

3.  The Veteran should be accorded the appropriate gastrointestinal examination.  The report of examination should include a detailed account of all manifestations of gastrointestinal symptoms including nausea, vomiting, and diarrhea found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The examiner is informed that the Veteran was treated for gastrointestinal symptoms during service and he maintains that he has had a continuity of symptomatology ever since.  

After full examination, and review of the record the examiner must indicate:

* what is the current diagnosis of the Veteran's gastrointestinal conditions.

* whether it is at least as likely as not (a 50 percent or greater probability) that any current gastrointestinal disability was incurred, or became manifest during the appellant's service.  

* the examiner should indicate if there is any evidence of a difficulty in hearing or understanding verbal communication evidenced during the examination.  

A rationale for all opinions must be provided.  

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  In this respect, any relevant medical records contained in the Virtual VA eFolder must be made available to the examiner.

4. The Veteran should be accorded the appropriate examination for disabilities of the spine.  The report of examination should include a detailed account of all manifestations of back pain found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The examiner is informed that the Veteran was injured by a motorcycle during service, but that separation examination revealed a normal evaluation of the spine.  There is evidence of post-service injury to the low back.  

After full examination, and review of the record the examiner must indicate:

* whether the Veteran has a low back disability.

* whether it is at least as likely as not (a 50 percent or greater probability) that any current low back disability was incurred, or became manifest during service or is a residual of the motorcycle accident during service.

* the examiner should indicate if there is any evidence of a difficulty in hearing or understanding verbal communication evidenced during the examination.  

A rationale for all opinions must be provided.  

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  In this respect, any relevant medical records contained in the Virtual VA eFolder must be made available to the examiner.

5.  Review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination reports do not include adequate responses to the opinions requested, they must be returned for corrective action.  

6.  Readjudicate the claims for service connection.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his agent afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review, if appropriate.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


